1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIAM HENRY WEYANDT II                  Case No.: 18cv2443-LAB (RBM)
12                                 Plaintiff,
                                                ORDER ADOPTING REPORT
13    v.                                        AND RECOMMENDATION;
14    COMMISSIONER OF SOCIAL
                                                ORDER GRANTING
      SECURITY
15                                              DEFENDANT’S MOTION FOR
                                Defendant.      SUMMARY JUDGMENT; AND
16
17                                              ORDER DENYING PLAINTIFF’S
                                                MOTION FOR SUMMARY
18
                                                JUDGMENT
19
20
21         Plaintiff William Weyandt, who is represented by counsel, brought this
22   appeal of a denial of social security disability benefits. The matter was referred to
23   Magistrate Judge Ruth Montenegro for a report and recommendation. The parties
24   filed motions for summary judgment, and Judge Montenegro issued her report and
25   recommendation (the “R&R”) on September 4, 2019. Objections to the R&R were
26   due by September 18, 2019, but none have been filed.
27         A district court has jurisdiction to review a Magistrate Judge's report and
28   recommendation on dispositive matters. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

                                                1
                                                                              [Case Number]
1    72(b). “The district judge must determine de novo any part of the magistrate judge's
2    disposition that has been properly objected to.” Id. Section 636(b)(1) similarly
3    requires that a district judge “make a de novo determination of those portions of
4    the report or specified proposed findings or recommendations to which objection
5    is made.” “A judge of the court may accept, reject, or modify, in whole or in part,
6    the findings or recommendations made by the magistrate judge.” Id.
7          This section does not require some lesser review by the district court when
8    no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute
9    makes it clear that the district judge must review the magistrate judge's findings
10   and recommendations de novo if objection is made, but not otherwise.” United
11   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis
12   in original).
13         The Court has reviewed the unobjected-to R&R, finds it to be correct, and
14   ADOPTS it. Defendant’s motion for summary judgment is GRANTED and
15   Plaintiff’s motion for summary judgment is DENIED. The administrative law judge’s
16   decision is AFFIRMED. The Clerk is directed to enter judgment in favor of
17   Defendant and against Plaintiff, and to close the docket.
18
19         IT IS SO ORDERED.
20   Dated: October 7, 2019
21
22                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
23
24
25
26
27
28

                                              2
                                                                             [Case Number]
